DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,771,225. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding an indicator associated with a hybrid automatic repeat request process and the indicator indicates a number of mini-.  
Application No. 16/947,751
Patent No. 10,771,225
1. A method of wireless communication performed by base station (BS), comprising: transmitting, to a user equipment (UE), an indicator associated with a hybrid automatic repeat request (HARQ) process, wherein the indicator indicates a number of mini-slots to be bundled for a HARQ transmission of the HARQ process, wherein two or more of the mini-slots include a different portion of a same packet of the HARQ transmission, and wherein a longer length coding is used to divide and map the same packet across the two or more of the mini-slots; and transmitting the HARQ transmission using the mini-slots.
1. A method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station (BS), an indicator associated with a hybrid automatic repeat request (HARQ) process, wherein the indicator indicates a number of mini-slots to be bundled for a HARQ transmission of the HARQ process, wherein two or more of the mini-slots include a different portion of a same packet of the HARQ transmission, and wherein a longer length coding is used to divide and map the same packet across the two or more of the mini-slots; and decoding the HARQ transmission based at least in part on the mini-slots.
2. The method of claim 1, wherein at least two of the mini-slots are associated with at least one of: a different resource block allocation, a different redundancy version, or a different modulation and coding scheme.
2. The method of claim 1, wherein at least two of the mini-slots are associated with at least one of: a different resource block allocation, a different redundancy version, or a different modulation and coding scheme.
3. The method of claim 1, wherein at least one of the number of the mini- slots or a time at which the 


4. The method of claim 1, wherein the UE is configured to decode the HARQ transmission using at least one of: a Chase combining scheme based at least in part on a determination that two or more of the mini-slots includes a same packet of the HARQ transmission, incremental redundancy based at least in part on a determination that two or more of the mini-slots includes a different portion of a packet of the HARQ transmission, or incremental redundancy based at least in part on a determination that two or more of the mini-slots includes a same packet of the HARQ transmission and different respective redundancy versions are used for the two or more of the mini-slots.
5. The method of claim 1, further comprising: receiving an acknowledgement or a non-acknowledgement response after at least one of: a repetition period, corresponding to the number of the mini-slots of the HARQ transmission, has expired, the 


6. The method of claim 1, wherein the indicator is included in downlink control information (DCI) associated with the HARQ process.
7. The method of claim 6, wherein a size of the DCI is based at least in part on the number of the mini-slots.
7. The method of claim 6, wherein a size of the DCI is based at least in part on the number of the mini-slots.
8. The method claim 1, wherein the mini-slots are to be decoded based at least in part on the number of the mini-slots indicated for the HARQ transmission.
8. The method claim 1, wherein the UE is configured to decode the mini-slots based at least in part on the number of the mini-slots indicated for the HARQ transmission.
9. The method of claim 1, wherein a bit size of the indicator is based at least in part on a round of the HARQ transmission, and wherein the round of the HARQ transmission is based at least in part on a number of HARQ transmissions that have occurred in the HARQ process.
9. The method of claim 1, wherein a bit size of the indicator is based at least in part on a round of the HARQ transmission, and wherein the round of the HARQ transmission is based at least in part on a number of HARQ transmissions that have occurred in the HARQ process.

10. The method of claim 1, wherein the UE is configured to reply to the HARQ transmission with an acknowledgement or a non-acknowledgement response, and wherein a size of downlink control information (DCI) associated with a subsequent HARQ transmission of the HARQ process is increased based at least in part on the acknowledgement or the non-acknowledgement response.
11. The method of claim 1, wherein the indicator is received in downlink control information (DCI), and wherein at least one of a size of the DCI or a time at which the DCI is received is based at least in part on radio resource control (RRC) signaling or dynamic Layer 1 signaling.
11. The method of claim 1, wherein the indicator is received in downlink control information (DCI), and wherein at least one of a size of the DCI or a time at which the DCI is received is based at least in part on radio resource control (RRC) signaling or dynamic Layer 1 signaling.
12. The method of claim 1, further comprising: 0097-0406C1 - 55 -180830C1 receiving channel state information (CSI) feedback indicating an amount of resources to decode the HARQ transmission.
12. The method of claim 1, wherein the UE is configured to provide, to the BS, channel state information (CSI) feedback indicating an amount of resources to decode the HARQ transmission.
13. The method of claim 12, wherein the amount of resources is based at least in part on a difference between a target capacity of the HARQ transmission and an accumulated capacity, and wherein the accumulated capacity is calculated based at least in part on a signal to interference plus noise ratio (SINR) of the HARQ transmission.
13. The method of claim 12, wherein the UE is configured to calculate accumulated capacity based at least in part on a signal to interference plus noise ratio (SINR) of the HARQ transmission, and wherein the amount of resources is based at least in part on a difference between a target capacity of the HARQ transmission and the accumulated capacity.

14. The method of claim 12, wherein the UE is further configured to send, to the BS, the CSI feedback with a non-acknowledgement response to the HARQ transmission.
15. The method of claim 12, wherein at least one of: the amount of the resources is based at least in part on a remaining latency period of a threshold latency associated with the HARQ process, a size of the CSI feedback indicating the amount of resources is based at least in part on an amount of available uplink resources, or a combination thereof.
15. The method of claim 12, wherein at least one of: the amount of the resources is based at least in part on a remaining latency period of a threshold latency associated with the HARQ process, a size of the CSI feedback indicating the amount of resources is based at least in part on an amount of available uplink resources, or a combination thereof.
16. The method of claim 1, wherein the mini-slots are units of scheduling that are each smaller than a slot.
Claim 1
17. The method of claim 1, wherein the mini-slots are each a portion of a slot.
Claim 1


Claims 18-32 are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468